TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00335-CV



                                  Longhorn Village, Appellant

                                                 v.

              Paula Salinas, as Successor Guardian of the Estate of MH, Appellee



                 FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
         NO. C-1-PB-14-000201, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Longhorn Village has informed this Court that it no longer wishes to

pursue this appeal and has filed an unopposed motion to dismiss it. Appellant’s counsel states that

he has conferred with counsel for appellee Paula Salinas, as Successor Guardian of the Estate of MH,

who does not oppose this motion. We grant the motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                              __________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: July 11, 2014